Theresa Accardi v. Commissioner.Accardi v. CommissionerDocket No. 60922.United States Tax CourtT.C. Memo 1957-73; 1957 Tax Ct. Memo LEXIS 177; 16 T.C.M. (CCH) 311; T.C.M. (RIA) 57073; May 10, 1957*177  William F. Fallon, Esq., for the respondent.  OPPERMemorandum Opinion OPPER, Judge: Respondent determined deficiencies in tax, and in additions thereto for fraud, and under section 294(d), Internal Revenue Code of 1939, as follows: AdditionsCalendarAdditionsunderYearIncome Taxfor FraudSec. 294(d)1949$ 6,692.68$ 3,447.95$1,403.09195010,792.945,396.472,062.75195120,982.7310,491.361,345.12 Petitioner and her husband, Settino Accardi, filed joint Federal income tax returns for the years 1949, 1950 and 1951 with the then collector of internal revenue at Newark, New Jersey. There was no appearance at the hearing by or on behalf of petitioner, and respondent's motion to dismiss is granted so far as it applies to petitioner's allegations. As to the additions for fraud, however, the burden of proof is by statute placed upon respondent. "Normally that burden is discharged by the introduction of evidence on respondent's part even where there is a default by petitioner. In the present case, however, a motion had previously been made by respondent under Tax Court Rule 18, culminating in an order that the*178  affirmative allegations of the * * * answer which were undenied by petitioner be deemed to be admitted. In that state of the pleadings the admissions of petitioner dispense with the necessity of proof, and for that reason we find as facts the allegations in question and conclude that respondent's burden of proof has been successfully maintained." [Robert Kenneth Black, 19 T.C. 474">19 T.C. 474.]For each of the years 1949, 1950 and 1951, petitioner and her husband, Settino Accardi, filed false and fraudulent income tax returns. Petitioner and her husband, Settino Accardi, with intent to evade and defeat tax, fraudulently understated their net income for the years 1949, 1950 and 1951, by the respective amounts of $18,730.35, $28,709 and $46,224.39. The deficiencies in income taxes determined in the notice of deficiency for the years 1949, 1950 and 1951 are due in whole or part to fraud with intent on the part of petitioner and her husband, Settino Accardi, to evade tax. Decision will be entered for the respondent.